DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Status of Claims 
Claims 1-6 of U.S. Application No. 15/941639 filed on 10/30/2020 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed 10/30/2020. Claims 1, 5-6 are presently amended. Claims 1-6 are presently pending and are presented for examination.

Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 102(a)(1): Applicants arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used for the argued limitation(s) in the current rejection.  A new grounds of rejection is made in view of JP2012/214179A (“Shibata”), in view of US 2012/0239237A1 (“Hashimoto”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012/214179A (“Shibata”), further in view of US 2012/0239237A1 (“Hashimoto”).
As per claim 1 Shibata discloses
A hybrid vehicle comprising:
an engine (see at least Shibata, para. [0014]: As shown in FIG. 1, the hybrid vehicle 20 according to the embodiment of the present invention includes an engine 22 using gasoline, light oil, or the like as a fuel, and an electronic control unit (hereinafter, referred to as an engine ECU) 24 for controlling the engine 22.);
a first motor configured to output a cranking torque (see at least Shibata, para. [0022]:  Starting of the engine 22 is performed by outputting torque from the motor MG 1 to motoring the engine 22 and canceling torque applied to the drive shaft 36 by the torque from the motor MG 1 by the motor MG 2.);
a second motor connected to a drive shaft (see at least Shibata, para. [0014]: a motor MG 2 which is constructed as a synchronous generator motor and is connected to a drive shaft 36);
a battery configured to supply electricity to the first motor or to be supplied with said electricity from the first motor, and configured to supply said electricity to the second motor or to be supplied with said electricity from the second motor (see at least Shibata, para. [0014]: and a battery 50 for exchanging electric power with the motors MG 1 and MG 2 via the inverter 41,42.); and
(see at least Shibata, para. [0018]: the HVECU 70 is connected to the engine ECU 24, the motor ECU 40, and the battery ECU 52 through the communication port and exchanges various control signals and data with the engine ECU 24, the motor ECU 40, the battery ECU 52, and the like.),
the electronic control unit being programmed to:
at an initiation stage of start-up of the engine, select a damping map based on a vehicle speed at a start time of said cranking torque of the engine, from among a plurality of damping maps respectively corresponding to vehicle speeds set in advance to reduce vibration during the start-up of the engine (see at least Shibata, para. [0025]:  Example, the operational status, for example, the motor operation mode, of vehicles It is a state during the startup which runs while putting the engine 22 into operation, when shifting to engine operation mode from the engine run state which is running with engine operation mode, and motor operation mode, It is mode-of-vibration Md (3) during motor running-vibrations mode Md(1) engine running-vibrations mode Md (2) to which it corresponds to various operational status, such as a state, during the stop which runs while suspending operation of the engine 22, when shifting to motor operation mode from engine operation mode, and start up, & para. [0031]: the vehicle vibration mode Md () which is predetermined depending on the state of the vehicle is a predetermined vibration mode which is a mode in which the vibration of the vehicle is likely to be suppressed, and the vehicle speed V is a resonance of the vehicle. When the vibration damping torque is within a predetermined vibration vehicle speed range (Vref 1< V <Vref 2) which is a vehicle speed range in which vibration is liable to be excited, the vehicle speed range is determined as follows : A control gain kv * is set as an execution control gain kv * obtained by a product of a predetermined coefficient s and a control gain kv in a range of 0 to 1, and a vibration damping torque Tv is output from a motor MG 2 by setting a damping torque Tv using the set execution control gain kv *. Thus, it is possible to suppress vibration of the vibration damping torque Tv due to resonance of the vehicle. & para. [0033]:  A control gain kv 1 and a vehicle speed V when the vehicle speed V is out of the range of the vibration vehicle speed and a control gain kv 2 (kv 1> kv 2) when the vehicle speed V is within the vibration vehicle speed range are previously determined for each vehicle vibration mode Md () and stored as a map. When the vehicle vibration mode Md () is a predetermined vibration mode and the vehicle speed V is within the vibration vehicle speed range, a control gain kv 2 when the vehicle speed V is within the vibration vehicle speed range may be derived from the map and set to the execution control gain kv *), and 
wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said damping torque is a torque that is transmitted from the motor to the engine and cancels the vibration during the start-up of the engine (see at least Shibata, para. [0031]: the vehicle vibration mode Md () which is predetermined depending on the state of the vehicle is a predetermined vibration mode which is a mode in which the vibration of the vehicle is likely to be suppressed, and the vehicle speed V is a resonance of the vehicle. When the vibration damping torque is within a predetermined vibration vehicle speed range (Vref 1< V <Vref 2) which is a vehicle speed range in which vibration is liable to be excited, the vehicle speed range is determined as follows : A control gain kv * is set as an execution control gain kv * obtained by a product of a predetermined coefficient s and a control gain kv in a range of 0 to 1, and a vibration damping torque Tv is output from a motor MG 2 by setting a damping torque Tv using the set execution control gain kv *. Thus, it is possible to suppress vibration of the vibration damping torque Tv due to resonance of the vehicle.).
Shibata does not explicitly disclose
a first motor configured to output a cranking torque and a damping torque of the engine; 
wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said damping torque is a torque that is transmitted from the first motor to the engine and cancels the vibration during the start-up of the engine; and
control the first motor to output a torque that is a sum of said cranking torque and said damping torque during the start-up of the engine and until the start-up of the engine is completed.
Hashimoto teaches
a first motor configured to output a cranking torque and a damping torque of the engine (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta.); 
wherein said damping torque is a torque that is transmitted from the first motor to the engine and cancels the vibration during the start-up of the engine (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta.); and
control the first motor to output a torque that is a sum of said cranking torque and said damping torque during the start-up of the engine and until the start-up of the engine is completed (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta. & para. [0090]: When the engine is started, base torque Tmg1 substantially corresponds to motoring torque Tm. & [0094]: Addition unit 120 adds base torque Tmg1 and vibration reduction torque Tv together to thereby calculate basic torque command value T1. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata to incorporate the teaching of a first motor configured to output a cranking torque and a damping torque of the engine, wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said damping torque is a torque that is transmitted from the first motor to the engine and cancels the vibration during the start-up of the engine; and control the first motor to output a torque that is a sum of said cranking torque and said damping torque during the start-up of the engine and until the start-up of the engine is completed of Hashimoto in order to suppress vibrations when engine is started (see at least Hashimoto, para. [0030]).

As per claim 2 Shibata discloses
(see at least Shibata, para. [0031]: the vehicle vibration mode Md () which is predetermined depending on the state of the vehicle is a predetermined vibration mode which is a mode in which the vibration of the vehicle is likely to be suppressed, and the vehicle speed V is a resonance of the vehicle. When the vibration damping torque is within a predetermined vibration vehicle speed range (Vref 1< V <Vref 2) which is a vehicle speed range in which vibration is liable to be excited, the vehicle speed range is determined as follows : A control gain kv * is set as an execution control gain kv * obtained by a product of a predetermined coefficient s and a control gain kv in a range of 0 to 1, and a vibration damping torque Tv is output from a motor MG 2 by setting a damping torque Tv using the set execution control gain kv *. Thus, it is possible to suppress vibration of the vibration damping torque Tv due to resonance of the vehicle. & para. [0033]:  A control gain kv 1 and a vehicle speed V when the vehicle speed V is out of the range of the vibration vehicle speed and a control gain kv 2 (kv 1> kv 2) when the vehicle speed V is within the vibration vehicle speed range are previously determined for each vehicle vibration mode Md () and stored as a map. When the vehicle vibration mode Md () is a predetermined vibration mode and the vehicle speed V is within the vibration vehicle speed range, a control gain kv 2 when the vehicle speed V is within the vibration vehicle speed range may be derived from the map and set to the execution control gain kv *); and
the standstill-time damping map is selected when the vehicle speed at the start time of said cranking torque and said damping torque is lower than a threshold (see at least Shibata, para. [0031]: the vehicle vibration mode Md () which is predetermined depending on the state of the vehicle is a predetermined vibration mode which is a mode in which the vibration of the vehicle is likely to be suppressed, and the vehicle speed V is a resonance of the vehicle. When the vibration damping torque is within a predetermined vibration vehicle speed range (Vref 1< V <Vref 2) which is a vehicle speed range in which vibration is liable to be excited, the vehicle speed range is determined as follows : A control gain kv * is set as an execution control gain kv * obtained by a product of a predetermined coefficient s and a control gain kv in a range of 0 to 1, and a vibration damping torque Tv is output from a motor MG 2 by setting a damping torque Tv using the set execution control gain kv *. Thus, it is possible to suppress vibration of the vibration damping torque Tv due to resonance of the vehicle.), and 
the traveling-time damping map is selected when the vehicle speed at the start time of said cranking torque and said damping torque is equal to or higher than the threshold (see at least Shibata, para. [0033]:  A control gain kv 1 and a vehicle speed V when the vehicle speed V is out of the range of the vibration vehicle speed and a control gain kv 2 (kv 1> kv 2) when the vehicle speed V is within the vibration vehicle speed range are previously determined for each vehicle vibration mode Md () and stored as a map. When the vehicle vibration mode Md () is a predetermined vibration mode and the vehicle speed V is within the vibration vehicle speed range, a control gain kv 2 when the vehicle speed V is within the vibration vehicle speed range may be derived from the map and set to the execution control gain kv *).

As per claim 5 Shibata discloses
A control device for a hybrid vehicle, the hybrid vehicle including:
an engine (see at least Shibata, para. [0014]: As shown in FIG. 1, the hybrid vehicle 20 according to the embodiment of the present invention includes an engine 22 using gasoline, light oil, or the like as a fuel, and an electronic control unit (hereinafter, referred to as an engine ECU) 24 for controlling the engine 22.);
a first motor configured to output a cranking torque the engine (see at least Shibata, para. [0022]:  Starting of the engine 22 is performed by outputting torque from the motor MG 1 to motoring the engine 22 and canceling torque applied to the drive shaft 36 by the torque from the motor MG 1 by the motor MG 2.);
a second motor connected to a drive shaft (see at least Shibata, para. [0014]: a motor MG 2 which is constructed as a synchronous generator motor and is connected to a drive shaft 36);
a battery configured to supply electricity to the first motor or to be supplied with said electricity from the first motor, and configured to supply said electricity to the second motor or to be supplied with said electricity from the second motor (see at least Shibata, para. [0014]: and a battery 50 for exchanging electric power with the motors MG 1 and MG 2 via the inverter 41,42.); and
an electronic control unit, including a processor, programmed to control the engine, the first motor, and the second motor (see at least Shibata, para. [0018]: the HVECU 70 is connected to the engine ECU 24, the motor ECU 40, and the battery ECU 52 through the communication port and exchanges various control signals and data with the engine ECU 24, the motor ECU 40, the battery ECU 52, and the like.),
the electronic control unit being programmed to:
 at an initiation stage of start-up of the engine, select a damping map based on a vehicle speed at a start time of said cranking torque of the engine, from among a plurality of damping maps respectively corresponding to vehicle speeds set in advance to reduce vibration during the (see at least Shibata, para. [0025]:  Example, the operational status, for example, the motor operation mode, of vehicles It is a state during the startup which runs while putting the engine 22 into operation, when shifting to engine operation mode from the engine run state which is running with engine operation mode, and motor operation mode, It is mode-of-vibration Md (3) during motor running-vibrations mode Md(1) engine running-vibrations mode Md (2) to which it corresponds to various operational status, such as a state, during the stop which runs while suspending operation of the engine 22, when shifting to motor operation mode from engine operation mode, and start up, & para. [0031]: the vehicle vibration mode Md () which is predetermined depending on the state of the vehicle is a predetermined vibration mode which is a mode in which the vibration of the vehicle is likely to be suppressed, and the vehicle speed V is a resonance of the vehicle. When the vibration damping torque is within a predetermined vibration vehicle speed range (Vref 1< V <Vref 2) which is a vehicle speed range in which vibration is liable to be excited, the vehicle speed range is determined as follows : A control gain kv * is set as an execution control gain kv * obtained by a product of a predetermined coefficient s and a control gain kv in a range of 0 to 1, and a vibration damping torque Tv is output from a motor MG 2 by setting a damping torque Tv using the set execution control gain kv *. Thus, it is possible to suppress vibration of the vibration damping torque Tv due to resonance of the vehicle. & para. [0033]:  A control gain kv 1 and a vehicle speed V when the vehicle speed V is out of the range of the vibration vehicle speed and a control gain kv 2 (kv 1> kv 2) when the vehicle speed V is within the vibration vehicle speed range are previously determined for each vehicle vibration mode Md () and stored as a map. When the vehicle vibration mode Md () is a predetermined vibration mode and the vehicle speed V is within the vibration vehicle speed range, a control gain kv 2 when the vehicle speed V is within the vibration vehicle speed range may be derived from the map and set to the execution control gain kv *), and 
wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said damping torque is a torque that is transmitted from the motor to the engine and cancels the vibration during the start-up of the engine (see at least Shibata, para. [0031]: the vehicle vibration mode Md () which is predetermined depending on the state of the vehicle is a predetermined vibration mode which is a mode in which the vibration of the vehicle is likely to be suppressed, and the vehicle speed V is a resonance of the vehicle. When the vibration damping torque is within a predetermined vibration vehicle speed range (Vref 1< V <Vref 2) which is a vehicle speed range in which vibration is liable to be excited, the vehicle speed range is determined as follows : A control gain kv * is set as an execution control gain kv * obtained by a product of a predetermined coefficient s and a control gain kv in a range of 0 to 1, and a vibration damping torque Tv is output from a motor MG 2 by setting a damping torque Tv using the set execution control gain kv *. Thus, it is possible to suppress vibration of the vibration damping torque Tv due to resonance of the vehicle.).
Shibata does not explicitly disclose
a first motor configured to output a cranking torque and a damping torque of the engine; 
wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said damping torque is a torque that is transmitted from the first motor to the engine and cancels the vibration during the start-up of the engine; and
control the first motor to output a torque that is a sum of said cranking torque and said damping torque during the start-up of the engine and until the start-up of the engine is completed.
Hashimoto teaches
a first motor configured to output a cranking torque and a damping torque of the engine (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta.); 
wherein said damping torque is a torque that is transmitted from the first motor to the engine and cancels the vibration during the start-up of the engine (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta.); and
control the first motor to output a torque that is a sum of said cranking torque and said damping torque during the start-up of the engine and until the start-up of the engine is completed (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta. & para. [0090]: When the engine is started, base torque Tmg1 substantially corresponds to motoring torque Tm. & [0094]: Addition unit 120 adds base torque Tmg1 and vibration reduction torque Tv together to thereby calculate basic torque command value T1. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata to incorporate the teaching of a first motor configured to output a cranking torque and a damping torque of the engine, wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said damping torque is a torque that is transmitted from the first motor to the engine and cancels the vibration during the start-up of the engine; and control the first motor to output a torque that is a sum of said cranking torque and said damping torque during the start-up of the engine and until the start-up of the engine is completed of Hashimoto in order to suppress vibrations when engine is started (see at least Hashimoto, para. [0030]).

As per claim 6 Shibata discloses
A control method for a hybrid vehicle, the hybrid vehicle including:
an engine (see at least Shibata, para. [0014]: As shown in FIG. 1, the hybrid vehicle 20 according to the embodiment of the present invention includes an engine 22 using gasoline, light oil, or the like as a fuel, and an electronic control unit (hereinafter, referred to as an engine ECU) 24 for controlling the engine 22.);
a first motor configured to output a cranking torque of the engine (see at least Shibata, para. [0022]:  Starting of the engine 22 is performed by outputting torque from the motor MG 1 to motoring the engine 22 and canceling torque applied to the drive shaft 36 by the torque from the motor MG 1 by the motor MG 2.);
 (see at least Shibata, para. [0014]: a motor MG 2 which is constructed as a synchronous generator motor and is connected to a drive shaft 36);
a battery configured to supply electricity to the first motor or to be supplied with said electricity from the first motor, and configured to supply said electricity to the second motor or to be supplied with said electricity from the second motor (see at least Shibata, para. [0014]: and a battery 50 for exchanging electric power with the motors MG 1 and MG 2 via the inverter 41,42.); and
an electronic control unit including a processor, programmed to control the engine, the first motor, and the second motor (see at least Shibata, para. [0018]: the HVECU 70 is connected to the engine ECU 24, the motor ECU 40, and the battery ECU 52 through the communication port and exchanges various control signals and data with the engine ECU 24, the motor ECU 40, the battery ECU 52, and the like.),
the control method comprising:
selecting, by the electronic control unit, at an initiation stage of start-up of the engine, select a damping map based on a vehicle speed at a start time of said cranking torque of the engine, from among a plurality of damping maps respectively corresponding to vehicle speeds set in advance to reduce vibration during the start-up of the engine (see at least Shibata, para. [0025]:  Example, the operational status, for example, the motor operation mode, of vehicles It is a state during the startup which runs while putting the engine 22 into operation, when shifting to engine operation mode from the engine run state which is running with engine operation mode, and motor operation mode, It is mode-of-vibration Md (3) during motor running-vibrations mode Md(1) engine running-vibrations mode Md (2) to which it corresponds to various operational status, such as a state, during the stop which runs while suspending operation of the engine 22, when shifting to motor operation mode from engine operation mode, and start up, & para. [0031]: the vehicle vibration mode Md () which is predetermined depending on the state of the vehicle is a predetermined vibration mode which is a mode in which the vibration of the vehicle is likely to be suppressed, and the vehicle speed V is a resonance of the vehicle. When the vibration damping torque is within a predetermined vibration vehicle speed range (Vref 1< V <Vref 2) which is a vehicle speed range in which vibration is liable to be excited, the vehicle speed range is determined as follows : A control gain kv * is set as an execution control gain kv * obtained by a product of a predetermined coefficient s and a control gain kv in a range of 0 to 1, and a vibration damping torque Tv is output from a motor MG 2 by setting a damping torque Tv using the set execution control gain kv *. Thus, it is possible to suppress vibration of the vibration damping torque Tv due to resonance of the vehicle. & para. [0033]:  A control gain kv 1 and a vehicle speed V when the vehicle speed V is out of the range of the vibration vehicle speed and a control gain kv 2 (kv 1> kv 2) when the vehicle speed V is within the vibration vehicle speed range are previously determined for each vehicle vibration mode Md () and stored as a map. When the vehicle vibration mode Md () is a predetermined vibration mode and the vehicle speed V is within the vibration vehicle speed range, a control gain kv 2 when the vehicle speed V is within the vibration vehicle speed range may be derived from the map and set to the execution control gain kv *), and 
wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said damping torque is a torque that is transmitted from the motor to the engine and cancels the vibration during the start-up of the engine (see at least Shibata, para. [0031]: the vehicle vibration mode Md () which is predetermined depending on the state of the vehicle is a predetermined vibration mode which is a mode in which the vibration of the vehicle is likely to be suppressed, and the vehicle speed V is a resonance of the vehicle. When the vibration damping torque is within a predetermined vibration vehicle speed range (Vref 1< V <Vref 2) which is a vehicle speed range in which vibration is liable to be excited, the vehicle speed range is determined as follows : A control gain kv * is set as an execution control gain kv * obtained by a product of a predetermined coefficient s and a control gain kv in a range of 0 to 1, and a vibration damping torque Tv is output from a motor MG 2 by setting a damping torque Tv using the set execution control gain kv *. Thus, it is possible to suppress vibration of the vibration damping torque Tv due to resonance of the vehicle.).
Shibata does not explicitly disclose
a first motor configured to output a cranking torque and a damping torque of the engine; 
wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said damping torque is a torque that is transmitted from the first motor to the engine and cancels the vibration during the start-up of the engine; and
controlling the first motor to output a torque that is a sum of said cranking torque and said damping torque during the start-up of the engine and until the start-up of the engine is completed.
Hashimoto teaches
a first motor configured to output a cranking torque and a damping torque of the engine (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta.); 
wherein said damping torque is a torque that is transmitted from the first motor to the engine and cancels the vibration during the start-up of the engine (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta.); and
controlling, by the electronic control unit, the first motor to output a torque that is a sum of said cranking torque and said damping torque during the start-up of the engine and until the start-up of the engine is completed (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta. & para. [0090]: When the engine is started, base torque Tmg1 substantially corresponds to motoring torque Tm. & [0094]: Addition unit 120 adds base torque Tmg1 and vibration reduction torque Tv together to thereby calculate basic torque command value T1. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata to incorporate the teaching of a first motor configured to output a cranking torque and a damping torque of the engine, wherein only said damping torque is selected using the damping map based on the vehicle speed, wherein said .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata, in view of Hashimoto, further in view of US 2018/0237023A1 (“Orita”).
As per claim 3 Shibata does not explicitly disclose
wherein the damping torque that is output while the standstill-time damping map is selected is higher than the damping torque that is output while the traveling-time damping map is selected.
Orita teaches
wherein the damping torque that is output while the standstill-time damping map is selected is higher than the damping torque that is output while the traveling-time damping map is selected (see at least Orita, fig. 6, para. [0058-0059]: In the target drive torque calculation unit 100, the accelerator position opening amount APO, the transmission input rotational speed Nin, etc., are input, and a target drive torque tTd (target vehicle total torque) is calculated from a target stationary torque map (one example of an engine torque map), and an assist torque map (one example of a motor-generator torque map). The mode selection unit 200 calculates which driving mode to be the target driving mode, that is, the HEV mode or the EV mode. The setting of the driving mode by the mode selection unit 200 can be, for example, selecting between the EV mode and the HEV mode according to the vehicle speed VSP and the accelerator position opening amount APO based on a mode selection map that is set in advance; however, the details are omitted. para. [0076]: In Step S07, to which the process proceeds after determining increasing, decreasing, or stable target driving torque and the target motor torque by Steps S05 and S06, as described above, the damping rate is calculated based on the determination result thereof, and the inverse filter damping rate map illustrated in FIG. 6. While the details of the inverse filter damping rate map will be described later, the point is that the damping rate is set to a first damping rate (large) when the target driving torque change amount and the target motor torque change amount both are positive or negative, and the first damping rate is set to, for example, one. On the other hand, the damping rate is set to a second damping rate (small), which is smaller than the first damping rate, when the target driving torque change amount and the target motor torque change amount have opposite positivity or negativity. In the description of FIG. 5, the first damping rate, for example, is set to one, but no limitation is imposed thereby, and the first damping rate may be any value larger than the second damping rate. The second damping rate is set to "0", but no limitation is imposed thereby, and the second damping rate may be any value smaller than the first damping rate.  & para. [0115]: The damping control device for a hybrid vehicle according to the first embodiment, further comprising: a target driving torque increase/decrease determination section 501 that determines whether or not the target driving torque change amount is equal to, or greater than, an increase determination threshold as a positive first driving torque change amount; and a target motor torque increase/decrease determination section 601 that determines whether or not the target motor torque change amount is less than a decrease determination threshold as a negative second motor torque change amount, which is smaller than the increase determination threshold as the positive first motor torque change amount; wherein when the target driving torque change amount is equal to or greater than the increase determination threshold and the target motor torque change amount is less than the decrease determination threshold, the damping rate variation unit 40 sets the damping rate to the second damping rate. During traveling, the target driving torque and the target motor torque change slightly according to the traveling state, and the positive/negative state of the change amount also changes slightly. Therefore, by setting thresholds for determining an increase or decrease of the respective torque change amounts, it becomes possible to accurately determine a situation in which the positive/negative states of the two torque change amounts are different, in which a decrease in the damping rate is required.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata to incorporate the teaching of the damping torque that is output while the standstill-time damping map is selected is higher than the damping torque that is output while the traveling-time damping map is selected of Orita in order to suppress discomfort that is imparted to the driver from switching of an electric traveling mode to a hybrid traveling mode (see at least Orita, para. [0005]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata, in view of Hashimoto, further in view of US 2012/0197473A1 (“Kshatriya”).
As per claim 4 Shibata discloses
wherein the electronic control unit is configured to control the motor such that the cranking torque and damping torque is output using the standstill-time damping map until the start-up of the engine is completed, 
Shibata does not explicitly disclose
control the first motor such that the cranking torque and damping torque is output.

Hashimoto teaches
control the first motor such that the cranking torque and damping torque is output (see at least Hashimoto, para. [0085]: Referring to FIG. 5, when engine 22 is started, motoring torque Tm shown in FIG. 3 is required as base torque Tmg1 of motor generator MG1. Further, to base torque Tmg1, vibration reduction torque Tv for suppressing vibrations of engine 22 is added. The resultant torque T1 (T1=Tm+Tv) is a basic torque command value for motor generator MG1. FIG. 5 shows torque T1 after time ta. & para. [0090]: When the engine is started, base torque Tmg1 substantially corresponds to motoring torque Tm. & [0094]: Addition unit 120 adds base torque Tmg1 and vibration reduction torque Tv together to thereby calculate basic torque command value T1. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata to incorporate the teaching of control the first motor such that the cranking torque and damping torque is output of Hashimoto in order for vibrations which occur when the engine is started can be suppressed, while the controllability of the output torque of each motor generator is ensured (see at least Hashimoto, para. [0030]).
Kshatriya teaches
when the engine is started up while the hybrid vehicle is at a standstill (see at least Kshatriya, Fig. 3a & para. [0104]: FIG. 3 a illustrates operation of the motor control system during starting the vehicle wherein the control system operates in steps of: sensing ignition on and fault detecting means; sensing vehicle speed using VSS sensor; if the vehicle is standstill, that is VSS indicated zero speed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata to incorporate the teaching of the when the engine is started up while the hybrid vehicle is at a standstill of Kshatriya in order to enhance fuel efficiency, reduce undesirable emissions and provide better drivability (see at least Kshatriya, abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668